Title: From Thomas Jefferson to Charles Willson Peale, 28 December 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir
                     
                     Washington Dec. 28. 08. 
                  
                  Yours of the 23d. is recieved. it was never till this day that I have been able to know of any person going to Philadelphia in the stage, so as to put the Polygraph under their care. Capt Jones of Philadelphia was so kind as to take charge of it. he left this this morning in the mail stage, & consequently the Polygraph will have arrived there one day before you recieve this. in the same box was packed a small bundle for my grandson. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               